                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    ESTATE OF ICOLA B. HUNTER,                                      CIVIL ACTION
    EDWARD HUNTER, JR.,
    ADMINISTRATOR


    VERSUS                                                          NO: 18-9848


    WELLS FARGO HOME MORTGAGE                                       SECTION: "A" (1)


                                  ORDER AND REASONS

       The following motion is before the Court: Motion to Dismiss (Rec. Doc. 9)

filed by defendant, Wells Fargo Bank, N.A. (“Wells Fargo”).1 Plaintiff, Edward Hunter,

Jr., acting pro se, as administrator for the estate of Icola B. Hunter, opposes the motion.

The motion, noticed for submission on April 17, 2019, is before the Court on the briefs

without oral argument.2

       Wells Fargo moves to dismiss Plaintiffs’ Complaint arguing that Plaintiff has

alleged no facts, and provides no relevant information to help Wells Fargo determine




1 Wells Fargo Home Mortgage no longer exists as a separate and independent legal entity,
having been merged into Wells Fargo Bank, N.A. in 2004. (Rec. Doc. 9 at 1 n.1).
       The complaint also purports to join a Wells Fargo employee, Ms. Kelly Casey, as a
defendant. After reviewing the documents that Plaintiff attached to his opposition, the Court has
learned that Ms. Casey’s name appears on correspondence that Wells Fargo sent to Plaintiff
from the Customer Care and Recovery Group. Giving Plaintiff’s complaint the broadest of
constructions the Court can discern no legal basis for taking legal action against Ms. Casey.
2 Plaintiff appeared at the Court’s chambers on the noticed submission date of March 20, 2019.
No opposition had been filed at that point in time. The Court’s staff confirmed with Mr. Hunter
that he did wish to file a formal opposition to Wells Fargo’s motion. The Court therefore
continued the motion to April 17, 2019, on the briefs. (Rec. Doc. 10). Plaintiff filed his opposition
and has also requested oral argument.

                                            Page 1 of 7
the basis of the Complaint. The Statement of Claim section of the complaint accuses

Wells Fargo of “stealing the United States Government, Social Security Administration

money, stealing my [mother’s] Social Security check from Liberty Bank Account.” (Rec.

Doc. 1 at 4). The requested relief sought is “all my mother’s financial records and the

deed to her house,” and payment of all court costs plus damages for disrupting Plaintiff’s

life. (Id.).

        The Court agrees with Wells Fargo’s assessment of the complaint insofar as it

alleges no facts from which either the Court or Wells Fargo can discern the nature of the

claim. The Court therefore has perused Mr. Hunter’s opposition documents in an

attempt to understand why he filed this lawsuit. (Rec. Doc. 11).

        Mr. Hunter’s mother, Icola B. Hunter, died on May 3, 2018. Mrs. Hunter had

been very sick for the last five years leading up to her death, and especially so in the last

year and a half of her life. (Rec. Doc. 11-1 at 1). Mrs. Hunter owed money on her house

and that indebtedness was secured by a mortgage. Mrs. Hunter had a checking account

at Liberty Bank in New Orleans, and it was into this account that she received periodic

Social Security payments. It was from this same account that payments were made to

Wells Fargo in satisfaction of the monthly house note.3

        Mr. Hunter states that after his mother’s death he asked Liberty Bank whether

his mother was current on her house note and the bank confirmed that she was. Mr.

Hunter says that he made this inquiry at Liberty Bank because several letters had been


3 The entries on the sampling of bank statements attached to the opposition indicate that the
payments to Wells Fargo were “auto pay” but the Court cannot determine whether Mrs. Hunter
set up her account to automatically initiate the payments to Wells Fargo or whether Mrs. Hunter
had given Wells Fargo permission to draft money directly from her Liberty Bank account.


                                         Page 2 of 7
mailed to his mother’s house saying that she was several months behind on her Wells

Fargo mortgage payments. Mr. Hunter called Wells Fargo and he says that he received a

statement but Wells Fargo did not send him “all of the records to pay the mortgage off.”4

(Rec. Doc. 11 at 3). Mr. Hunter explains that he sent a check to Wells Fargo to try to get

the mortgage up to date, and a religious organization also sent a check on his behalf, but

Wells Fargo refused to accept the checks and returned them.5 The reinstatement quote

sent to Mr. Hunter on October 30, 2018, indicates that as of that date there were nine

delinquent payments totaling $7,845.61. (Rec. Doc. 11-3 at 5). Thus, if Wells Fargo’s

records are correct, the loan payments were delinquent for several months leading up to

Mrs. Hunter’s death and then thereafter.

       Mr. Hunter’s theory is that Wells Fargo did not credit payments to his mother’s

house loan even though Wells Fargo took the money from her Liberty Bank account.

Since the primary source of funding for the account was Social Security payments, Mr.

Hunter believes that Wells Fargo is guilty of stealing Social Security funds. Mr. Hunter

filed the instant suit in proper person on October 23, 2018. Mr. Hunter wants the house

free and clear of all liens, in addition to damages. But to start, Mr. Hunter asks the Court

to order Wells Fargo to produce all of his mother’s financial records pertaining to the




4 On October 15, 2018, Wells Fargo sent Mr. Hunter a payoff statement for the loan. (Rec. Doc.
11-3 at 7).
5 On September 10, 2018, Well Fargo informed Mr. Hunter via letter that the payment would
not be accepted because it was less than the total amount required to bring the loan into current
status. (Rec. Doc. 11-4 at 1; 11-5). By this point in time foreclosure proceedings had already
begun. (Rec. Doc. 11-2 at 2, July 12, 2018 letter from Wells Fargo’s attorney). The checks sent
totaled $7,280.87 but the amount necessary to reinstate the loan, at least as of October 30,
2018, was $12,360.26 (Rec. Doc. 11-3 at 5).

                                          Page 3 of 7
mortgage from January 1, 2013 through June 30, 2018.6 Mr. Hunter believes that his

claims arise under federal law and although he cites to no statutes, he refers to stolen

Social Security Administration money, extortion, a mortgage modification scam, and

credit reporting fraud.7 In addition to filing this lawsuit, Mr. Hunter has also

complained to the Attorney General of the United States.

       In the context of a motion to dismiss the Court must accept all factual allegations

in the complaint as true and draw all reasonable inferences in the plaintiff=s favor.

Lormand v. US Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009) (citing Tellabs, Inc. v.

Makor Issues & Rights, Ltd., 551 U.S. 308 (2007); Scheuer v. Rhodes, 416 U.S. 232, 236

(1974); Lovick v. Ritemoney, Ltd., 378 F.3d 433, 437 (5th Cir. 2004)). However, the

foregoing tenet is inapplicable to legal conclusions. Ashcroft v. Iqbal, 129 S. Ct. 1937,

1949 (2009). Thread-bare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice. Id. (citing Bell Atlantic Corp. v. Twombly,

550, U.S. 544, 555 (2007)).

       The central issue in a Rule 12(b)(6) motion to dismiss is whether, in the light

most favorable to the plaintiff, the complaint states a valid claim for relief. Gentilello v.

Rege, 627 F.3d 540, 544 (5th Cir. 2010) (quoting Doe v. MySpace, Inc., 528 F.3d 413,

418 (5th Cir. 2008)). To avoid dismissal, a plaintiff must plead sufficient facts to Astate a

claim for relief that is plausible on its face.@ Id. (quoting Iqbal, 129 S. Ct. at 1949). AA


6 This request is not limited to Wells Fargo but no other financial institution is a party to this
lawsuit.
7 It is far from clear that Mr. Hunter’s claims arise under federal law. To the extent that the
claims constitute claims for extortion, fraud, or conversion under state law, the amount in
controversy does not appear to exceed $75,000.00. In other words, this Court may very well lack
subject matter jurisdiction over Mr. Hunter’s claims.

                                            Page 4 of 7
claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.@ Id. The Court does not accept as true Aconclusory allegations, unwarranted

factual inferences, or legal conclusions.@ Id. (quoting Plotkin v. IP Axess, Inc., 407 F.3d

690, 696 (5th Cir. 2005)). Legal conclusions must be supported by factual allegations.

Id. (quoting Iqbal, 129 S. Ct. at 1950).

       It is not clear at what point in time Mr. Hunter believes that Wells Fargo stopped

crediting his mother’s payments to the outstanding loan. The Court notes that none of

the Liberty Bank statements attached to the opposition evince payments to Wells Fargo

in the timeframe that the loan is alleged to have been delinquent during 2018.

Moreover, the governing loan/mortgage documents are not attached to the opposition.

Wells Fargo may very well have been acting within its contractual rights when it refused

to accept the checks that Mr. Hunter sent in after foreclosure proceedings had started.

The loan amortization sheet from August 1, 1994 does not appear to be a Wells Fargo

document. (Rec. Doc. 11-6). Thus, Mrs. Hunter might have refinanced the loan at some

point in time, or the original loan might have been subject to an adjustment for changes

in the interest rate. The cost of insurance and/or taxes might have increased the

payments. Even if the payments had not increased over the years, Mrs. Hunter might

have had difficulties paying her bills as she became increasingly ill. The Liberty Bank

statements that are attached to the opposition suggest that the account never contained

a surfeit of funds and at times it was overdrawn. Mr. Hunter’s entire theory seems to be

based on unverified statements that someone with Liberty Bank made to him about the

status of the Wells Fargo loan. The loan was not with Liberty Bank so it is unclear how

                                           Page 5 of 7
anyone at Liberty Bank would have been able to confirm that Mrs. Hunter’s loan with

Wells Fargo was current in 2018.

       The Court declines to dismiss the case on the grounds asserted because even

though Wells Fargo is correct in observing that no facts are alleged, Mr. Hunter is

unrepresented. Wells Fargo can reach the same inferences that the Court did about the

nature of the claim when reviewing Mr. Hunter’s opposition. To be clear, the Court is

not suggesting that anything untoward happened with Mrs. Hunter’s loan.

       Accordingly, and for the foregoing reasons;

       IT IS ORDERED that the Motion to Dismiss (Rec. Doc. 9) filed by

defendant, Wells Fargo Bank, N.A. is DENIED based on the specific arguments raised

in the motion to dismiss. Now that Wells Fargo and the Court understand more about

the nature of Mr. Hunter’s claim, Wells Fargo will not be precluded from filing a second

motion to dismiss in lieu of answering the complaint. Wells Fargo can move for

additional relief within thirty (30) days of entry of this Order.8

       IT IS FURTHER ORDERED that within fifteen (15) days of entry of this

Order, Wells Fargo will produce to Mr. Hunter an itemized statement of Mrs. Hunter’s

loan account with all payment activity from January 1, 2013 through June 30, 2018.

Wells Fargo shall provide the Court with a copy of the statement sent to Mr. Hunter.

Wells Fargo must produce this information prior to filing a second motion to dismiss or

before moving for summary judgment. Liberty Bank is not a party to this lawsuit so the


8 Wells Fargo should remain mindful, however, that the Court cannot dismiss any of Mr.
Hunter’s claims with prejudice (which would constitute an adjudication on the merits) unless
the Court has subject matter jurisdiction. Mr. Hunter should likewise remain mindful that as the
party filing this lawsuit in federal court, he has the burden of establishing subject matter
jurisdiction.

                                         Page 6 of 7
Court cannot order it to produce statements. Mr. Hunter must contact Liberty Bank

directly in order to obtain the statements that he intends to compare to Wells Fargo’s

statement of payment activity.

      April 30, 2019




                                               JAY C. ZAINEY
                                         UNITED STATES DISTRICT JUDGE




                                      Page 7 of 7
